Citation Nr: 9918215	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  It also appears that the veteran had service in the 
Texas Army National Guard from October 1949 until he entered 
active duty in October 1961, as well as service in the Air 
Force Reserve, possibly from 1962 until his retirement in 
September 1976.  He died in February 1992, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

This matter was previously before the Board in February 1996, 
when it was remanded for additional development.  It has now 
been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
February 1996 remand.  Specifically, the RO has made several 
attempts to obtain additional medical records for the 
veteran's Reserve period, and the evidence shows that no such 
records are available.  Accordingly, a new remand is not 
required to comply with Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
cardiomyopathy due to coronary artery disease.

2.  At the time of the veteran's death in February 1992, 
service connection had not been established for any 
disability, nor does the record show that he ever submitted a 
claim for VA disability benefits.

3.  No competent medical evidence is of record which tends to 
show that either cardiomyopathy or coronary artery disease 
were related to the veteran's military service


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's heart, lungs and chest were 
clinically evaluated as normal on his September 1961 entry on 
active duty examination.  His blood pressure was 122/78, and 
his pulse, sitting, was 78.  At that same time, the veteran 
reported that he had never experienced pain or pressure in 
chest, or shortness of breath.  He did state that he had 
experienced asthma, among other things.  The service medical 
records show no diagnosis of or treatment for cardiomyopathy 
or coronary artery disease during the veteran's active 
service.  An X-ray of the veteran's chest was conducted in 
April 1962 due to a productive cough of one week duration.  
The X-ray showed some prominence of the peri-bronchial lung 
markings, but no definite infiltration was identified.  The 
treatment records for the veteran's cough show diagnostic 
impressions of bronchitis and upper respiratory infection.  
On his separation examination, the veteran's heart, lungs and 
chest were clinically evaluated as normal.  His blood 
pressure 120/80.  The veteran's pulse was 78 at sitting, 90 
after exercise, and 80 two minutes after exercise.  However, 
on a May 1962 Report of Medical History, the veteran stated 
that he had experienced shortness of breath and pain or 
pressure in chest.  

The veteran died in February 1992.  His death certificate 
lists the immediate cause of death as cardiomyopathy due to 
coronary artery disease.  It is noted that at the time of the 
veteran's death he was not service-connected for any 
disability, nor does the record show that he ever submitted a 
claim for VA disability benefits.

Numerous private medical records were obtained from Scott and 
White Hospital which cover the period from June 1950 until 
the veteran's death in February 1992.  These records show 
treatment for various medical problems.  Among other things, 
these records show that the veteran was diagnosed with 
coronary artery disease in March 1976.  Also on file is the 
final hospitalization summary of the veteran, covering the 
period from December 1991 to the veteran's death in February 
1992.  Final diagnoses from this period were end stage 
cardiomyopathy, post-myocardial infarctions, coronary bypass 
grafting, and percutaneous angioplasty; chronic obstructive 
lung disease, steroid dependent, with respiratory failure 
requiring intubation and mechanical ventilation; back pain of 
uncertain explanation; central venous line infection; 
unexplained hypotension most likely due to cardiomyopathy; 
gastrointestinal bleeding of uncertain origin; pneumonia; 
prostatitis; and hypertension.  These records do not contain 
a competent medical opinion relating the cause of the 
veteran's death to his military service.

In an October 1992 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO noted that the 
service medical records were negative for any cardiovascular 
condition which would have caused or contributed to the cause 
of the veteran's death.  Additionally, the RO found that no 
chronic pulmonary or other condition affecting a vital organ 
was shown in the service medical records.

The appellant appealed the above rating decision to the 
Board.  In her June 1993 Substantive Appeal, the appellant 
reported that the veteran had been 100 percent disabled from 
civil service beginning in December 1985.  Moreover, the 
appellant contended that the veteran's blood pressure had 
been elevated by his active service.  She specifically 
requested that the service medical records be reevaluated for 
the following: blood pressure; stress; cardiac disease; 
chronic and severe ear disease, loss of hearing; unknown  
infection; joint disease; and chronic back pain - origin 
unknown.  With respect to the cardiac disease, she reported 
that this was diagnosed after open heart surgery in 1976, and 
that, as a result, the veteran felt he had to resign from 
active Air Force Reserve.

The case came before the Board in February 1996.  The Board 
noted that the evidence on file indicated the veteran had 
service with the reserves in addition to his period of active 
duty.  However, no medical records were on file concerning 
the veteran as a reservist.  Therefore, the Board remanded 
the case for the RO to verify the rest of the veteran's 
service either on active duty or as a reservist or as a 
member of the Texas Air Guard.  Additionally, the RO was to 
obtain any other service medical records that may be 
associated with the veteran's reserve or guard service.

Following the Board's remand, the RO sent a request for 
verification of all of the veteran's service to the National 
Personnel Records Center (NPRC).  The NPRC replied that all 
service medical records had been sent to the RO.  

The RO subsequently received an NGB Form 22 in August 1996.  
This document shows the veteran had service with the Texas 
Army National Guard from October 1949 to the veteran's 
enlistment for active duty in October 1961.

In August 1996, the appellant submitted Air Force Reserve 
Retirement Data to the RO.  The records submitted by the 
appellant show that the veteran served with the 9019th Air 
Reserve Squadron (ARPC).  He requested transfer to the 
Retired Reserve in September 1976.  Additional evidence shows 
that the veteran's "Service for Basic Pay," was 42 years, 2 
months, and 11 days; his service per 10 U.S.C. § 1332, was 25 
years, 10 months, and 7 days.  His retirement benefits 
apparently began in September 1979.  It is noted that the 
appellant reported she did not have any medical records in 
her possession.

In March 1997, the RO sent another request to the NPRC and 
included a copy of the AF Form 131 showing that the veteran 
was transferred from the 9019th ARPC to the Retired Reserve 
in September 1976.  The RO also sent a request for service 
records to the 9019th ARPC.  The 9019th ARPC advised the RO 
later that same month that the veteran's records were at the 
NPRC under F#4096969.

The RO sent another request to the NPRC in April 1997, and 
noted that records might be listed under F#4096969.  The NPRC 
responded in May 1997 that all service medical records 
concerning the veteran had already been sent to the RO.

In September 1998, the RO sent another request to the NPRC.  
The NPRC was specifically requested to furnish all service 
medical records from the veteran's Reserve period of August 
1962 to September 1976, "F#0496969," and any other service 
medical records for any other periods of service.  The NPRC 
responded in October 1998 that there were no more service 
medical records located concerning the veteran.  It is noted 
that this negative response was received after a Military 
Records Specialist had contacted the facility.

In an October 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
the cause of the veteran's death.  Among other things, the RO 
summarized the various efforts it had taken to comply with 
the Board's remand.  The RO also noted that service 
connection had not been established for any disability during 
the veteran's lifetime, nor did the service medical records 
contain a diagnosis for a cardiovascular condition during his 
period of active service.  Further, there was no evidence 
that a cardiovascular condition was manifest to a compensable 
degree of 10 percent or more within one year of separation 
from active duty.  The RO also found that the appellant's 
contentions were that of a lay person and were not supported 
by competent medical evidence.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well-grounded.  Grottveit, 5 Vet. App. at 93.

Active service includes any period of active duty training 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive 
duty training during which the veteran was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a). Further, active duty training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A). 


Analysis.  In the instant case, the Board finds that the 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  As stated above, the veteran's death 
certificate listed his immediate cause of death as 
cardiomyopathy due to coronary artery disease.  The service 
medical records do not show that the veteran was diagnosed 
with either condition during a period of active service.  
Further, neither condition is shown to have become manifest 
to a compensable degree within the first year after his 
release from active service of 90 days or longer, that is, 
within one year of August 1962.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

There is no competent medical evidence which relates the 
cause of the veteran's death to his period of active service 
other than the appellant's own contentions.  As mentioned 
above, the appellant contended that the veteran should have 
been service-connected for various disabilities.  In short, 
it appears that the appellant is contending that these 
conditions were incurred or aggravated during the veteran's 
service, and were either the principal or contributory cause 
of death.  However, nothing on file shows that the appellant 
has the requisite knowledge, skill, or experience to render a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, her contentions cannot 
well-ground her claim.  Grottveit at 93; Caluza at 504.  

For the above reasons, the Board concludes that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded and 
must be denied.  As the appellant has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it not being not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
she has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

As an additional matter, the Board notes that the Untied 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held in a long line of 
cases that if the appellant fails to submit a well-grounded 
claim, VA is under no duty to assist her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); see Gilbert 
v. Derwinski, 1 Vet. App. at 55 (1990); see also Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a).  However, VA may, 
dependent on the facts of the case, have a duty to notify her 
of the evidence needed to support her claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
The Board concludes that the appellant has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground her claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  Thus, VA has no 
further duty to assist the appellant with respect to her 
claim.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

